DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 10,542,228 to Nozawa et al. teaches an imaging system includes a first illuminator that irradiates a subject with light whose intensity varies over time; and a first imaging device that includes a first imaging cell having a variable sensitivity, and a first sensitivity control line electrically connected to the first imaging cell. The first imaging cell includes a photoelectron conversion area that receives light from the subject to generate a signal charge, and a signal detection circuit that detects the signal charge. During an exposure period, the first sensitivity control line supplies to the first imaging cell a first sensitivity control signal having a waveform expressed by a first function that takes only positive values by adding a first constant to one basis from among bases of a system of functions constituting an orthogonal system.
US 11,025,847 to Nozawa et al. teaches an imaging device including a first imaging cell having a variable sensitivity; and a first sensitivity control line electrically connected to the first imaging cell, where the first imaging cell comprises a photoelectron conversion area that generates a signal charge by incidence of light, and a signal detection circuit that detects the signal charge. The photoelectron conversion area includes a first electrode, a translucent second electrode connected to the first sensitivity control line, and a photoelectric conversion layer disposed between the first electrode and the second electrode, and during an exposure period from a reset of the first imaging cell until a readout of the signal charge accumulated in the first imaging cell by exposure, the first sensitivity control line supplies to the first imaging cell a first sensitivity control signal having a waveform expressed by a first function.

Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging system, comprising: 
during a first period from a reset of the first imaging cell until a readout of signal charge accumulated in the first imaging cell, the first bias control line supplies to the second electrode a first bias control signal, and 
the first bias control signal is synchronized with the intensity of the light varying with time.

Regarding claim(s) 2-13, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 14, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an imaging device, comprising: 
a first imaging cell; and 
a first bias control line, 
wherein the first imaging cell includes a first electrode, a second electrode electrically connected to the first bias control line, and a photoelectric conversion layer sandwiched between the first electrode and the second electrode, and 
during a first period from a reset of the first imaging cell until a readout of signal charge accumulated in the first imaging cell, the first bias control line supplies to the second electrode a first bias control signal that periodically varies a voltage supplied to a second electrode.

Regarding claim(s) 15-22, claim(s) depend from independent claim 14 and is/are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                     

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698